USCA4 Appeal: 22-4173      Doc: 24         Filed: 10/18/2022     Pg: 1 of 4




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-4173


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        ABEL PARADA-GARCIA,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Elizabeth City. Louise W. Flanagan, District Judge. (2:20-cr-00032-FL-2)


        Submitted: October 13, 2022                                   Decided: October 18, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed in part and dismissed in part by unpublished per curiam opinion.


        ON BRIEF: W. Michael Dowling, THE DOWLING FIRM PLLC, Raleigh, North
        Carolina, for Appellant. David A. Bragdon, Assistant United States Attorney, OFFICE OF
        THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-4173      Doc: 24          Filed: 10/18/2022     Pg: 2 of 4




        PER CURIAM:

               Abel Parada-Garcia pleaded guilty, pursuant to a written plea agreement, to

        conspiracy to distribute and possess with intent to distribute 50 grams or more of

        methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), 846, and distribution

        of 50 grams or more of methamphetamine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A);

        18 U.S.C. § 2. The district court sentenced Parada-Garcia to 204 months’ imprisonment,

        below his advisory Sentencing Guidelines range. On appeal, Parada-Garcia’s counsel has

        filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are no

        meritorious grounds for appeal but questioning whether the district court correctly

        determined the quantity of methamphetamine attributable to Parada-Garcia when

        calculating his Guidelines range. Parada-Garcia was informed of his right to file a pro se

        supplemental brief, but he has not done so. The Government has moved to dismiss the

        appeal pursuant to the appellate waiver in Parada-Garcia’s plea agreement. We affirm in

        part and dismiss in part.

               “We review an appellate waiver de novo to determine whether the waiver is

        enforceable” and “will enforce the waiver if it is valid and if the issue being appealed falls

        within the scope of the waiver.” United States v. Boutcher, 998 F.3d 603, 608 (4th Cir.

        2021) (internal quotation marks omitted). An appellate waiver is valid if the defendant

        enters it “knowingly and intelligently, a determination that we make by considering the

        totality of the circumstances.” Id. “Generally though, if a district court questions a

        defendant regarding the waiver of appellate rights during the [Fed. R. Crim. P. 11] colloquy

        and the record indicates that the defendant understood the full significance of the waiver,

                                                      2
USCA4 Appeal: 22-4173      Doc: 24         Filed: 10/18/2022     Pg: 3 of 4




        the waiver is valid.” United States v. McCoy, 895 F.3d 358, 362 (4th Cir. 2018) (internal

        quotation marks omitted).

               Our review of the record confirms that Parada-Garcia knowingly and intelligently

        waived his right to appeal his sentence, with limited exceptions not applicable here. * And

        we conclude that the sentencing issue counsel pursues in the Anders brief falls squarely

        within the scope of the waiver.

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no potentially meritorious grounds for appeal that are outside of the appellate waiver

        or not waivable by law. We therefore grant in part the Government’s motion to dismiss

        and dismiss the appeal as to all issues covered by the appellate waiver. We also deny in

        part the motion to dismiss and otherwise affirm. This court requires that counsel inform

        Parada-Garcia, in writing, of the right to petition the Supreme Court of the United States

        for further review. If Parada-Garcia requests that a petition be filed, but counsel believes


               *
                 Parada-Garcia’s plea agreement explains that he waives the right to appeal his
        conviction and sentence with some limited exceptions. During the Rule 11 hearing,
        however, the magistrate judge explained only that Parada-Garcia was waiving his right to
        appeal his sentence. See Fed. R. Crim. P. 11(b)(1)(N) (requiring court to accurately
        summarize terms of appellate waiver before accepting guilty plea). We are satisfied that
        the magistrate judge’s plain error did not affect Parada-Garcia’s substantial rights given
        Parada-Garcia’s confirmation that he had read and understood the plea agreement and the
        straightforward language of the appellate waiver provision. Put simply, nothing in the
        record suggests that Parada-Garcia would not have pleaded guilty had the magistrate judge
        correctly summarized the appellate waiver. See United States v. Sanya, 774 F.3d 812,
        815-16 (4th Cir. 2014). In addition, we have otherwise reviewed the knowing and
        voluntary nature of Parada-Garcia’s guilty plea, as that issue is not waivable by law, see
        United States v. Attar, 38 F.3d 727, 732-33 & n.2 (4th Cir. 1994), and conclude that
        Parada-Garcia’s guilty plea is valid, see United States v. DeFusco, 949 F.2d 114, 116 (4th
        Cir. 1991).

                                                     3
USCA4 Appeal: 22-4173         Doc: 24     Filed: 10/18/2022    Pg: 4 of 4




        that such a petition would be frivolous, then counsel may move in this court for leave to

        withdraw from representation. Counsel’s motion must state that a copy thereof was served

        on Parada-Garcia.

              We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                            AFFIRMED IN PART,
                                                                            DISMISSED IN PART




                                                   4